C.D. Arecibo. Daños y Perjuicios.
(Por la Corte, a propuesta del Juez Asociado Sr. Hutchison.)
Por cuaNto, el juez de distrito en su “Opinión y Sentencia” dijo:
“El demandado no compareció a la vista del juicio. Los demandantes pre-sentaron prueba pericial consistente en la declaración de un médico y prueba testifical de personas que dicen haber presenciado los hechos esenciales de la demanda.
“Del conjunto de la prueba llegamos a la conclusión de que allá para el mes de enero de 1937 el demandado Nicolás Butler fué a reclamar de Ramón Vázquez Maldonado el pago de cierta cuenta sobre carbón en negocios que ambos llevaban. Que con motivo de tal reclamación y frente a la casa de Ramón Váz-quez se entabló una discusión y aunque la prueba pretende ocultarlo con cierta tendencia a favorecer a Vázquez, -estamos convencidos que hubo una lucha entre ellos, y que al tratar de intervenir otras personas que iban con el demandado, Ramón Vázquez huyó y fué apedreado en la cabeza por el demandado. Si fué con una piedra o con cualquier otro instrumento cortante, o si fué después o en el momento de huir, no es cuestión de mayor importancia.
“Estamos también convencidos de que Ramón Vázquez se atendió descuida-damente y no dió mucha importancia a la herida y que pocos días después se-encontró grave en el hospital bajo la asistencia del médico que declaró en el juicio. Por la declaración de este perito llegamos a la conclusión- de que Váz-quez no tuvo buena asistencia y que hubo bastante descuido por parte de los que lo asistieron. Lo que pudo ser una herida leve, se convirtió en un caso infeccioso que le produjo la muerte. La sucesión reclama ahora indemnización de Nicolás Butler por los daños que dicen haber -sufrido a virtud de tal falle-cimiento.
*963“Teniendo en consideración que la herida sobrevino a virtud de una lucha personal entre Ramón Vázquez y el demandado Nicolás Butler, y considerando que Ramón Vázquez era solamente un trabajador que podía ganar, más o menos, un dólar diario; y tomando asimismo en cuenta que hubo negligencia contri-buyente por su parte, y que no está muy claro en el asunto si la herida fué la única causa determinante de la muerte, entendemos que la indemnización debe ser reducida, pues es nuestro deber hacer justicia aunque no haya comparecido el demandado.
“Por tanto, la corte declara con lugar la demanda y en su consecuencia condena al demandado a pagar a la Sucesión de Ramón Vázquez Maldonado la suma de quinientos dólares ($500.00) y las costas, excluyendo honorarios de abogado y se dispone que el importe de dicha suma sea depositada en la corte para resolver más tarde el pago de los honorarios de abogado y la cantidad que debe quedar depositada correspondiente a los menores, una vez extraída la que pueda corresponderle a la madre y esposa del causante.”
BoR cuanto, no encontramos en la prueba practicada motivo sufi-ciente para la conclusión a que llegó el juez de distrito en el sen-tido de que ocurriese una verdadera lucha entre Vázquez y Butler, siendo en todo caso Butler el agresor, sin provocación adecuada al momento o resistencia alguna por parte de Vázquez, ni para jus-tificar la inferencia de que Vázquez se atendiera descuidadamente, o que hubiera descuido de los que lo asistieron, o que lo que hubiera podido ser una herida leve se convirtiera en un caso infeccioso debido a tal descuido y no a la naturaleza y condición de la herida misma después de inferida.
PoR tanto, se revoca la sentencia apelada y en su lugar se dicta la siguiente:
Por tanto, la corte declara con lugar la demanda y en su consecuencia condena al demandado a pagar a la Sucesión de Ramón Vázquez Maldonado la suma de $2,000, excluyendo honorarios de abogado, y se dispone que el importe de dicha suma sea depositado en la oficina del secretario de la corte de distrito, para resolver más tarde el pago de los honorarios de abogado y la cantidad que debe quedar depositada correspondiente a los menores, una vez extraída la que pueda corresponderle a la madre y esposa del causante.